Citation Nr: 0210405	
Decision Date: 08/23/02    Archive Date: 08/29/02	

DOCKET NO.  99-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action by the 
Houston, Texas, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, was denied in a February 1979 rating 
decision.  The veteran was notified of the same, and did not 
appeal.  The February 1979 rating decision became final.  
Thereafter, the veteran attempted to reopen his claim, and 
was denied by rating actions of January 1989 and January 
1991.  In August 1999, the veteran initiated his claim to 
reopen.  In a September 1999 rating decision, the RO denied 
the claim and indicated that new and material evidence had 
not been received to reopen the previously denied claim for 
entitlement to service connection for schizophrenia.  The 
veteran disagreed with the RO's September 1999 decision, and 
subsequently perfected this appeal.

The veteran elected to have a video conference, in lieu of 
personal hearing, in conjunction with this appeal.  The video 
conference was held on September 6, 2000, before the 
undersigned member of the Board.  A transcript of the 
veteran's testimony has been associated with his claims file.

This case was previously before the Board and in January 
2001, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  In an unappealed February 1979 rating decision, the RO 
denied the veteran claim of entitlement to service connection 
for schizophrenia; and in unappealed rating decisions dated 
in January 1989 and January 1991, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his previously denied claim.

2.  The additional evidence received since the January 1991 
RO rating decision is either cumulative or it does not bear 
directly and substantially upon the specific matter of 
whether an acquired psychiatric disorder, to include 
schizophrenia, had its onset during service or within the 
first post-service year; and when considered alone or 
together with all of the evidence, both old and new, it has 
no significant effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the January 1991 RO rating 
decision that denied the veteran's attempt to reopen his 
claim for service connection for schizophrenia, which is 
final, is not new and material; and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 66 
Fed. Reg. 45,620, 45,630-631 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103; 66 Fed. Reg. 45, 620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, by the appealed rating decision, the 
statement of the case, the supplemental statement of the 
case, the Board Remand, and correspondence with the veteran, 
the veteran and his representatives have been notified of law 
and regulations governing the veteran's request to reopen his 
claim for service connection for an acquired disorder, 
including the VCAA, and the reasons for the determination 
made regarding his application.  Moreover, VA has made 
reasonable efforts to obtain all available relevant records.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the service 
medical records, VA and private hospital and outpatient 
reports, hearing testimony provided by the veteran and his 
mother, and private medical statements and lay statements 
submitted by the veteran.  The veteran has also been afforded 
an opportunity to present evidence and argument at a hearing 
on appeal in connection with his current claim.  Thus, upon 
review of the record, the Board is satisfied that the veteran 
has received adequate notice, and that the information and 
evidence necessary for a fair adjudication of the issue on 
appeal has been properly developed and associated with the 
claims file.  Therefore, the adjudication of this appeal, 
without further development or remand to the RO, poses no 
risk of prejudice to the veteran..  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's request to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is ready for appellate 
review.

New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  The referenced claim was initially denied by the 
RO in February 1979.  In August 1999 the veteran filed his 
most recent application to reopen his previously denied 
claim.  Therefore, his application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines the term "material 
evidence" for the purpose of determining if previously 
denied claim can be reopened.  See Fed. Reg. 45,620, 45,629-
30 (August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
66 Fed. Reg. 37,953 (1997), VAOPGCPREC 11-97 (March 24, 
1997).  Notably, however, the Secretary of VA has 
specifically provided that the amendments to 38 C.F.R. § 
3.156 will be applicable to all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions redefining the term "material evidence" are not 
applicable to the veteran's August 1999 claim to reopen, 
which is discussed below.

In this case, the original claim for service connection for 
an acquired psychiatric disorder, to include schizophrenia, 
was denied by the RO in a rating decision dated in February 
1979.  That decision was predicated on a finding that there 
was no evidence of complaints, treatment or diagnoses of 
schizophrenia in service or within one year after service 
discharge.  The veteran was notified of this decision and of 
his appellate rights in a VA letter dated in February 1979, 
but no appeal was filed.  Thereafter, the RO entered separate 
decisions in January 1989, and in January 1991, and 
determined that additional evidence received since the 
February 1979 decision was not new and material, such as to 
reopen the veteran's claim for service connection for 
schizophrenia.  In essence, the RO determined that the 
evidence on file at the time of the January 1989 decision and 
the January 1991 decision did not establish that the 
veteran's schizophrenia was incurred in or aggravated by 
military service, or was manifested within the first post 
service year.  Because the veteran did not initiate an appeal 
of any of these adverse determinations by the RO, they became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F3d 1356 (Fed. Circ. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. 369, 371 (1999) (per curiam) 
(holding that the "presumption of credibility" doctrine as 
articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was 
not altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case the RO 
decision in January 1991.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including a psychosis (schizophrenia) 
when it is manifest to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence of record at the time of the January 1991 RO 
rating decision included the veteran's service medical 
records, which showed no complaints and/or findings referable 
to a psychiatric condition.  On the veteran's August 1977 
medical evaluation for service separation a clinical 
evaluation of the veteran found no psychiatric abnormality.

The veteran was hospitalized in a VA medical facility in 
October 1978 with complaints on admission noted to be 
withdrawn behavior, short temper, hearing things for the past 
1 to 2 months, and agitation.  It was noted that one week 
prior to this admission the veteran had been discharged from 
a Meridian Hospital and told he needed an evaluation.  He was 
noted by his mother at this time to have been delusional and 
to have felt that at least twice during the past two months, 
someone had tried to drug him or kill him.  While 
hospitalized, the veteran exhibited evidence of gross 
paranoid delusions and was treated with psychotropic 
medications.  Approximately four days after his admission, he 
left the hospital without permission.  Paranoid schizophrenia 
was the pertinent diagnosis.

Additional evidence on file in January 1991 included an 
admission note showing that the veteran was hospitalized at 
the East Mississippi State Hospital in November 1978 and 
again in September 1979 for evaluation and treatment for 
paranoid-type schizophrenia.  The November 1978 admission 
note recorded that this was the veteran's first admission to 
this facility and that such admission was on an involuntary 
basis.

A February 1979 intake evaluation of the veteran by the Weems 
Community Mental Health Center noted that the veteran had 
been referred for treatment by a physician at East 
Mississippi State Hospital and that he had been an inpatient 
at East Mississippi State Hospital for three months and prior 
thereto had been a patient at the VA Hospital in Jackson, 
Mississippi.  When asked to explain symptoms of his nervous 
condition that led to his admission to East Mississippi State 
Hospital, the veteran identified auditory and visual 
hallucinations, possible feelings of persecution and 
delusions.  Progress notes compiled between October 1980 and 
August 1988 by clinicians at the Weems Community Mental 
Health Center show that the veteran was evaluated on a 
regular basis, exclusive of several periods when he was in 
prison, and prescribed Thorazine and Cogentin.  When seen in 
August 1988 the veteran was diagnosed as having no mental 
illness.  It was noted as an Axis I diagnosis at that time 
that he suffered from drug abuse-cocaine.

A VA progress note in December 1988 noted that the veteran 
was being followed by the Weems Community Mental Health 
Center and had a history of hallucinations that were 
controlled by Trilafon.  Probable chronic schizophrenia by 
history and as per chart was the diagnostic impression.

In a statement received in September 1990 the veteran 
asserted that he was seen by a psychiatrist while in boot 
camp in 1974 and thereafter was evaluated by a service 
physician in 1977 for paranoid behavior.  He added that his 
mental condition became "unbearable" approximately 13 months 
after his service discharge.

On the basis of the clinical records from East Mississippi 
State showing the veteran's hospitalization in November 1978, 
and the records of the veteran's hospitalization at a VA 
medical facility in October 1978, the RO in its February 1979 
rating decision found that the veteran's schizophrenia was 
not manifested in service or within the first post service 
year.  In rating decisions dated in January 1989 and January 
1991, the RO determined that the evidence received since the 
February 1979 determination was not new and material and thus 
insufficient to reopen the previously denied claim.

Evidence associated with the claims file since January 1991 
and not heretofore of file consist of service administrative 
records to include records related to the veteran's service 
with the United States Army Reserve beginning in March 1978, 
statements from the veteran's private physician dated in 
August 1999, a transcript from the Meridian Community College 
showing the veteran's attendance at that facility during the 
Spring and Fall semesters of 1978, a September 1999 letter 
from the veteran's sister, testimony of the veteran and his 
mother at a personal hearing in September 2000, and a report 
of a mental disorders examination afforded the veteran in 
July 2001.

The veteran's service administrative records show that the 
veteran received nonjudicial punishment on three occasions 
while in service for violations of articles of the United 
States Code of Military Justice.  These articles were related 
to disrespect towards a superior officer, provocative 
gestures, assault and willful disobedience of a lawful order.  
The United States Army Reserve records show that the veteran 
entered into the Reserves in March 1978 and was honorably 
discharged in March 1981.

The August 1999 statements from the veteran's private 
physician, Jason D. Baron, M.D., note that the veteran had 
been receiving treatment on an outpatient basis since 
February 1996 and is diagnosed with schizophrenia.

A transcript of the veteran's attendance at the Meridian 
Community College in the Spring and Fall semesters of 1978 
show that the veteran successfully completed four courses 
taken during the Spring semester but that he withdrew from 
four courses he had enrolled for in the Fall semester.

The veteran's sister in a statement dated in September 1999 
recalled that the veteran lived with her in 1977 not long 
after being discharged from service.  She said at that time 
his demeanor was pleasant and respectful and that he was 
diligently seeking employment and drug-free.  She further 
stated that after the veteran left Atlanta and when she saw 
him the next time he talked crazy, looked deranged and 
basically was not the young man who visited her only a short 
time ago.

In a letter dated in November 1999, an official with the 
Mississippi State Department of Health, informed the veteran 
that any records related to treatment he might have received 
at the Matty Hersee Hospital prior to 1982 had been purged 
according to the existing law.

At his hearing in September 2000 the veteran testified that 
he was first diagnosed with schizophrenia in 1978.  He 
attributed the onset of his mental condition to events in 
service and stated that to "the best of my recollection it 
stemmed from a U-boat being capsized off the coast of 
Spain."  The veteran's mother described the veteran's mental 
state following service and his initial hospitalization and 
treatment in 1978. 

On his VA examination in July 2001, the examiner noted that 
he had been asked to proffer an opinion as to the date of 
onset of the veteran's schizophrenia.  He also noted that he 
had obtained information from the veteran and had reviewed 
his C-file and electronic chart.  The examiner noted that the 
veteran related to him that he was first initially 
psychiatrically hospitalized in 1978 and has had a total of 6 
to 7 inpatient psychiatric hospitalizations.  The veteran 
reported that after he was discharged from the Marines he 
went home and looked for work.  He said he then went to 
Atlanta looking for work unsuccessfully.  He returned to 
Mississippi and he was psychiatrically hospitalized.  He 
reported that he has had significant legal difficulties and 
has probably spent approximately seven years in prison.  He 
reported that he has been minimally employed at best since 
his service discharge and is not currently employed because 
he is disabled.  Following a mental status evaluation 
negative for any current evidence of auditory or visual 
hallucinations, or paranoid ideation, paranoid schizophrenia 
in partial remission with medications was the Axis I 
diagnosis.  The examiner concluded that as far as he could 
tell from a review of the records that there is no evidence 
that the veteran demonstrated signs of a psychiatric illness 
more than nine days prior to his first psychiatric 
hospitalization through the VA on October 23, 1978.  He added 
that would indicate that his first signs of psychiatric 
illness, occurred on October 14, 1978.  He also added that 
having reviewed the record and in speaking with the veteran, 
he could find no convincing evidence that the veteran's 
schizophrenia had its onset during his period of enlistment 
or within one year of discharge.

The Board has reviewed the evidence submitted since the 
January 1991 rating decision and finds that some of this 
evidence is arguably new as it provides a more recent picture 
of the veteran's mental health.  This additional evidence, 
however, is not material.  The evidence submitted does not 
tend to show that the veteran has a psychiatric disability, 
to include schizophrenia, that began in service or within the 
first post-service year.

While the veteran's recent testimony and that of his mother's 
addresses his clinical history and symptomatology, it is not 
competent evidence of medical causation or the etiology of a 
current disability.  See Miller v. Derwinski, 
2 Vet. App. 578, 580 (1992) (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992)).  In a similar manner, as the 
veteran and his sister are not qualified to proffer an 
opinion as to the date of onset of his illness, neither of 
their statements in and of themselves provide a sufficient 
basis for reopening the previously denied claim.  See also 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence even if considered "new" may not serve as a 
predicator to reopen a previously denied claim).

Here, the statements as well as the transcript received from 
the Meridian Community College provides evidence only of the 
veteran's conduct and educational accomplishments (or lack 
thereof) immediately following discharge from service.  As 
such, they are insufficient to establish the existence of a 
psychiatric disability and of the date of onset thereof.

The veteran has testified that he was hospitalized in October 
1978 and initially diagnosed at that time with schizophrenia.  
The veteran's VA examiner in July 2001 reviewed the veteran's 
claims file and has not found otherwise.  He specifically 
concluded that the clinical record in its entirety failed to 
provide any evidence of the existence of an acquired 
psychiatric disorder prior to October 1978.  As the VA 
examination afforded the veteran in July 2001 does not 
contain a medical showing or opinion that the veteran suffers 
from an acquired psychiatric disorder, which had its onset in 
service or within the first-year presumptive period following 
service, it cannot be considered so significant that it must 
be considered to fairly decide the claim.  Indeed, the United 
States Court of Appeals for Veterans Claims has held that 
evidence which is not in favor of the appellant's claim 
although it may be new, is not material.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

In sum, the evidence received from the veteran fails to show 
that his psychiatric disability to include his schizophrenia 
was either manifested in service or within the first post 
service year.  The Board therefore finds that the evidence 
submitted since the January 1991 rating decision is either 
cumulative of evidence already on file or is not of such 
significance that by itself, or in connection with the 
evidence previously assembled must be considered in order to 
fairly decide the merits of the veteran's claim.  Thus, there 
is no additional evidence that is both new and material 
within the meaning of 38 C.F.R. § 3.156(a), and the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is not reopened.  The 
appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia, the appeal is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

